UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7923



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WILLIE TYRON WHITE, a/k/a Ty,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville. Norman K. Moon, District Judge.
(CR-01-27)


Submitted:   March 6, 2003                 Decided:   March 14, 2003


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinon.


Willie Tyron White, Appellant Pro Se. Donald Ray Wolthuis, OFFICE
OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Willie Tyron White appeals the district court’s order denying

his “Petition for Court Review of a Plea Promise to File a 5K1.1

Motion.” We have reviewed the record and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

United States v. White, No. CR-01-27 (W.D. Va. Dec. 3, 2002).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2